DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 9/29/2022 is acknowledged.  The traversal is on the ground(s) that the different groups can be searched together without a serious search burden, notably as there are extensive commonalities between the groups, specifically Groups I and II.
This is not found persuasive because whether there are commonalities is not determinative of whether a search burden is present or not. Attention is directed to MPEP 808.02 which indicates a serious burden is present if (a) separate classification, (b) separate status in the art when classifiable together, or (c) a different field of search (such as by employing different search queries).
As noted in the Restriction requirement mailed on 8/16/2022, it is necessary to search for the inventions in a manner that is not likely to result in finding art pertinent to the other inventions because different search queries would be required. For example, a search for the invention of Group I would involve utilizing the search query "solid state shear" which would not result in finding prior art pertinent the invention of Group II which does not require solid state shear. A search for the invention of Group II would involve utilizing the search query "melt processing" which would not result in finding prior art pertinent the invention of Group I, III-IV which do not require melt processing. Additionally, the different groups have a separate classification as shown above. This satisfies the requirements of MPEP 808.02 and a serious burden has been shown.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite a “solid-state shear polymerization”. However, no polymerization occurs in claims 1-2. Additionally, ¶ 18 of the instant specification states “solid-state shear pulverization (SSSP).” Claims 1-2 are indefinite because it is unclear whether or not any polymerization occurs. Additionally, it is unclear whether the term ‘polymerization’ in the claims (and ¶ 5 of the instant specification) is a typographical error and should read “pulverization”. Therefore, claims 1-2 and all dependent claims are indefinite.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites a process of mixing a polyolefin (which is polyethylene, a copolymer of polyethylene or combinations thereof), unmodified graphite, and a peroxide via solid state shear conditions to form a composition having exfoliated unmodified graphite and unreacted peroxide dispersed throughout the polyolefin.
Relevant prior art includes Torkelson (US 2015/0225491), Torkelson (US 2015/0232587), Torkelson (US 8,303,876), and Zhang (CN 106867077).
 Torkelson ‘491 teaches a process of functionalization of polymers, including polyolefins, by decomposition of organic peroxides through solid state shear pulverization (abstract). Torkelson ‘491 teaches a filler can be added, including unmodified graphite (¶ 12). Torkelson ‘491 teaches the polymer can include polyethylene (¶ 10). Torkelson ‘491 teaches examples where the mixing temperature is -6˚C (¶ 46) which is below the melt temperature of the polyolefins and the dissociation temperature of the peroxide. Torkelson ‘491 teaches the peroxide decomposes and reacts with the olefin (¶ 37-38) and therefore does not have unreacted peroxide crosslinker dispersed through the polyolefin.
Torkelson ‘587 teaches functionalizing polyolefins with unsaturated compounds using peroxide and solid state shear pulverization (abstract, ¶ 50) where fillers such as unmodified graphite may be present (¶ 16). Torkelson does not teach unreacted peroxide is present after SSSP. Rather, the peroxide decomposes to allow the unsaturated compound to react with the polyolefin.
Torkelson ‘876 teaches polymer-graphite compositions formed by using solid state shear pulverization (abstract) where the polymers include polyolefins (col. 2, ln. 60-65) including polyethylene (col. 4, ln. 2). Torkelson ‘876 fails to teach mixing with a peroxide or that after mixing the peroxide is unreacted.
Zhang teaches mixing XLPE, EVA, nano-graphite, PP, dicumyl peroxide, and antioxidants (¶ 13) followed by melt blending (¶ 14). Zhang falls outside the scope of the instant claims because Zhang does not teach the peroxide is unreacted or that the graphite is exfoliated during mixing. Zhang does not teach solid state shear pulverization, but simple mixing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764